Chief Justice MULLARKEY,
concurring in part and dissenting in part.
I concur in the majority's opinion that the initiative embraces a single subject. Because the words "right of health care choice" in the proposed title are a catch phrase or slogan I respectfully dissent from the majority's acceptance of the title filed by the title board.
"It is well established that the use of catch phrases or slogans in the title, ballot title and submission clause, and summary should be carefully avoided by the Board." In re Title, Ballot Title & Submission Clause, & Summary for Proposed Petition (Amend Tabor No. 32), 908 P.2d 125, 130 (Colo.1995) (citations omitted). "This rule recognizes that the particular words chosen by the Title Board should not prejudice electors to vote for or against the proposed initiative merely by virtue of those words' appeal to emotion." In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 258(A), 4 P.3d 1094, 1100 (Colo.2000) (citation omitted). "The Title Board's inclusion of a catch phrase in a title and summary may create prejudice for the proposal in violation of seetion 1-40-1068)(a) [C.R.S. (2009)] and is therefore prohibited." In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 227 and # 228, 3 P.3d 1, 7 (Colo.2000). "Catch phrases may also form the basis of a slogan for use by those who expect to carry out a campaign for or against an initiated constitutional amendment, thus further prejudicing voter understanding of the issues actually presented." In re 258(4), 4 P.3d at 1100 (citations and quotations omitted). "We determine the existence of a catch phrase in the context of contemporary political debate." Id. at 1100.
Two of our cases have rejected a proposed title for having a catch phrase or slogan, and a third upheld the title board's rejection of a title for that reason. In 2000, a proposed ballot initiative required that all public school students in Colorado be taught in English. Id. If English were a student's second language, the student would enter an English immersion program. The title included the phrase "as rapidly and effectively as possible" when describing how the proposed immersion program would teach English Because this was a value judgment about the program, not a description of what the program was, this court rejected it as a catch phrase and a slogan. In 1994, a ballot initiative concerning government transparency and lobbying rules contained the phrases "consumer protection" and "open government" in its title. In re Title, Ballot Title & Submission Clause & Summary for Proposed, Initiative Designated "Governmental Business", 875 P.2d 871 (Colo.1994). The court rejected these phrases because they were potential catch phrases or slogans.
In 1958, this court upheld a title board ruling that the phrase "freedom to work" could not be included in the ballot title of an initiative prohibiting union membership as a *653condition of employment. Say v. Baker, 137 Colo. 155, 322 P.2d 317 (Colo.1958). The title selected by the title board read:
An Act to Amend Article 2 of the State Constitution, by Adding a New Section Thereto Providing That Membership or Non-Membership in Any Labor Union or Labor Organization Shall Not Be Cause for Denying Employment to Any Person; and Providing That No Agreement Shall Be Entered Into Requiring Such Membership or Non-Membership as a Condition of Employment.
Id. at 157, 818. The proponents appealed, contending that the title should read: "An Act to Amend Article II of the State Constitution to Guarantee Freedom to Work Regardless of Membership or Non-Membership in Any Labor Organization, and to Prohibit Contracts Denying Such Freedom." Id. The proponents argued that the title given to the initiative by the title board was unfair, and that it should "contain the words 'Freedom to Work' consistent with similar expressions of protection of liberty and individual dignity found in the Bill of Rights." Id.
At the time, political battles over unionized labor were a topic of national debate. This court rejected the proponents' argument, saying that "the board acted wisely in refusing to use words in the title which would tend to color the merit of the proposal on one side or the other." Id. at 160, 322 P.2d at 320. The court emphasized that "[clatch phrases or words which could form the basis of a slogan for use by those who expect to carry on a campaign for or against an initiated constitutional amendment should be carefully avoided." Id.
The phrase in question here, "right of health care choice," is similar to the "freedom to work" phrase that was ruled a catch phrase in Say v. Baker. Both phrases attempt to add luster to the proposed initiatives by wrapping them in the language of rights or freedoms and by attaching them to Article II, or the Bill of Rights, of the Colorado Constitution. Both proposals adopt the political language of the initiatives' proponents and would insert it into the measure's title as a means to color the voter's perception of the initiative.
In fact, the proposed initiative at issue here grants no new "right" to Colorado citizens. As the majority opinion demonstrates, the initiative merely prevents the State of Colorado from adopting or enforcing certain specified laws or regulations. Maj. op. at 646-47.
Abundant evidence in the record before us demonstrates the political nature of the "right of health care choice" phrase. Television ads, advocacy websites, editorial writers, and political strategists opposed to the federal health care reform law all state that they support "health care choice," or some close variation on those words, and implicitly or explicitly argue that the federal law restricts individuals' health care options. Unfortunately, the title board in the present case failed to see through the illusion created by the proponents and included a political slogan or catch phrase in the ballot title.
In 1958 we ruled that "freedom to work," a phrase that "could" be used as a basis for a slogan, was impermissible. In 1994 we held that the phrases "consumer protection" and "open government" were impermissible because of their potential use as slogans. In re "Governmental Business", 875 P.2d 871. This legal standard allows for some speculation on the part of the title board and this court about language and its possible political use. But here we need not speculate at all about the potential of the phrase; the record strongly demonstrates that the "right of health care choice" is already a catch phrase and slogan. Just as "freedom to work" echoed a slogan of that initiative's political sponsors, "right of health care choice" echoes the slogans used in today's political contests by those who oppose the federal health care law and support this initiative.
For these reasons I respectfully dissent in part. I would strike the offending political slogan from the ballot title and allow the initiative to proceed.
I am authorized to say that Justice MARTINEZ joins in this concurrence and dissent.
Justice MARTINEZ,
concurring in part and dissenting in part.
I agree with the majority that, pursuant to its understanding of the meaning of proposed *654initiative #45 ("Initiative #45"), the initiative presents a single subject. I am writing separately, however, in order to note the significance of the majority's opinion for future determinations of a proposed initiative's compliance with the single subject rule. Although I approve of the majority's single subject analysis, I view it as a shift in our approach to evaluating single subject issues. In essence, the majority has established a new interpretive rule: where a proposed initiative contains a general principle followed by a specific application of that principle, we will confine the meaning of the general principle to the specific application that follows unless the language of the initiative makes clear that the general principle is intended to have a broader, independent meaning.
However, after having determined that Initiative # 45 is limited to the narrow subject of health insurance payment options, the majority then fails to recognize that the title set by the board suggests a broad subject of health care choice, and is therefore misleading. Rather than establishing that Initiative # 45 only pertains to health care payment options, in accordance with the majority's understanding of the initiative, the language in the title implies that Initiative #45 also contains a broad right to health care choice that may operate outside the specific context of payment options. Furthermore, because I agree with the reasons articulated by the Chief Justice in her separate opinion that the phrase "right to health care choice" is an impermissible political slogan, I believe that Initiative # 45 should be returned to the title board to strike the phrase "right to health care choice" in order to make clear to voters that Initiative # 45 only pertains to the narrow issue of health care payment options. Therefore, I concur in the majority's holding that Initiative # 45 contains a single subject, but dissent from the majority's holdings that the title set by the title board is not misleading and that the phrase "right to health care choice" is not a political slogan.
Single Subject
The majority's single subject analysis is based in large part on its application of our holding in In re Title, Ballot Title, & Submission Clause for 2009-2010, # 24, 218 P.3d 350 (Colo.2009), where we considered proposed initiatives similar to Initiative #45. Like Initiative #45, the initiatives in In re # 24 consisted of a statement of a broad principle followed by a specific application of that principle. In that case, the proposed initiatives concerned the "right to vote by secret ballot." Id. at 852. We held that, although the initiative contained broad language regarding the right to vote by secret ballot, that right was confined by surrounding language to the specific context of employee representation elections. Id. at 854.
Likewise, in the present case, the majority holds that Initiative # 45's language concerning health care payment options confines the reach of the language referencing the broad right to health care choice. See maj. op. at 646-47. Although the majority's holding in the present case is consistent with our holding in In re # 24, there are significant differences between Initiative #45 and the initiatives we considered in In re # 24, such that the majority's analysis of Initiative # 45 represents an extension of the principles laid down in that case. Unlike in Initiative # 45, the broad right at issue in In re # 2%-the right to vote by secret ballot-was surrounded on both sides by language establishing the specific application of that right. See 218 P.3d at 353-54. First, the broad language was preceded by the initiatives' narrow heading, "Elections for employee representation." Id. at 857 (Appendix A). Then, immediately following the broad language regarding the right to vote by secret ballot, the text of the initiative explained that "where state or federal law requires or permits elections or designations or authorizations of employee representation, the right of individuals to vote by seeret ballot shall be guaranteed." Iq. Thus, the broad language concerning the right to vote by seeret ballot was "bookended by the heading on one side and a narrow statement of purpose on the other, both of which serve[d] to set it within a limited context." Id. at 858.
In contrast, Initiative # 45's heading only contains a reference to the broad "right to health care choice" without any hint as to the specific context of that right. Additionally, *655the first sentence of Initiative # 45 continues to reference only the broad right, stating that "all persons shall have the right to health care choice." Finally, after consecutive references to the broad right to health care choice, Initiative # 45 clarifies the limited application of the right to health care payment options. Therefore, unlike the initiatives in In re # 24, Initiative # 45 elevates the broad right to health care choice to prominence as the heading and does not specify the limited application until the see-ond sentence of the initiative's text.
Furthermore, in order to reach its conclusion that Initiative #45's opening language did not create an independent right to health care choice, the majority confined its analysis to the plain meaning of the text of the initiative, thereby disregarding relevant testimony at the title board hearing. At the hearing, the proponents of Initiative #45 explicitly stated that they intended the initiative to establish a broad right to health care choice in addition to preventing mandated health insurance and limitations on direct payments for health care. Thus, the majority has distanced itself from our precedent regarding the deference given to the intent of a proposal as expressed by its proponents, see In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 25, 974 P.2d 458, 465 (Colo.1999) (explaining that, in order to "assist potential proponents in implementing their right to initiate laws," deference must be given "to the intent of the proposal as expressed by its proponent"), in favor of an interpretative rule that confines the language setting forth broad rights to the specific application that follows such language. In my view, this is a considerable shift in the way we have analyzed proposed initiatives for compliance with the single subject rule.
Having noted the shift, I nonetheless favor this new interpretive rule, where broad principles are confined to the specific application set forth in the proposed initiative, because it will guide proponents in drafting and aid understanding of the reach of a proposed initiative. Specifically, proponents are now on notice that initiatives that include both a broad principle and a specific application will be confined to the specific application. As such, if proponents intend the broad principle to have independent meaning, they must make their intent clear in text of the initiative. Furthermore, the majority's rule serves one of the primary purposes of the single subject rule, which is to "apprise voters of the subject of each measure, so that surreptitious measures that could result in voter surprise or fraud are not placed on the ballot." In re Title, Ballot Title & Submission Clause, for 2007-2008, # 17 (New State Dep't & Elected Bd. for Envtl. Conservation), 172 P.3d 871, 873 (Colo.2007).
I also note that this interpretive rule does not prevent proponents from enacting initiatives that seek to establish broad principles. It simply requires that the language of the initiative clearly reflects the proponents' intentions to do so. Although it is true that the use of broad language carries with it a danger that such language will conceal an additional purpose or hidden subject, the mere inclusion of such language is not dis-positive of multiple subjects. On the one hand, broad language did conceal a hidden purpose in In re Title & Ballot Title & Submission Clause for 2005-2006 # 55, 138 P.3d 273 (Colo.2006). In that case, we held that the broad language prohibiting the provision of "any non-emergency services" to persons not lawfully present in the United States concealed the proponent's intent to prohibit not only benefits to individuals in the nature of social or medical services, but all state administrative services as well. Id. at 281. Because the initiative lacked any specif-ie application of the broad principle, it did not define or give context to the phrase "any non-emergency services." Id. Further, the proponents regarded the term as a comprehensive list of government operations too extensive to list, which was consistent with their understanding of the term. Id. at 280. Thus, the initiative concealed a hidden purpose to disrupt the operations of government and a voter could not be informed of the extensive consequences of his vote.
On the other hand, we considered initiatives containing very broad language in In re # 24, and held that the broad language, "right to vote by secret ballot," was placed into its proper context by reading it in con*656junction with the limiting language that surrounded it. 218 P.8d at 354-55. Similarly, Initiative #45's broad language concerning the right to health care choice derives its context from the limiting language that follows it. Thus, the rule the majority adopts does not prevent the inclusion of broad concepts, it merely prevents broad language, which could be narrowed when viewed in context, from concealing multiple subjects and hidden purposes. If it is clear from the language that the proponents intended the principle to operate broadly or independently from the specific applications identified in the initiative, then the next inquiry is whether the initiative encompasses more than a single subject. Because that was not the case here, I agree with the majority that Initiative # 45 contains a single subject.
Clear Title
The majority determines that Initiative # 45 pertains to the single subject of health care payment options and does not establish an overarching right to health care choice. See maj. op. at 646-47. However, having made this determination, the majority fails to notice that Initiative #45's title does not reflect the same singularity. Rather, the title board set a title that appears to reflect its understanding, based on what the proponents argued at the hearing, that Initiative # 45 was also intended to establish a broad right to health care choice in addition to preventing mandated health insurance or direct payments for lawful health care services. This is apparent in the title board's use of the phrase "in connection therewith." Rather than limiting the broad language regarding health care choice to only the narrow applications that follow it, this ambiguous transition may imply that the specific applications are but two of the many possible applications of the right to health care choice. Indeed, this is what proponents argued to the title board:
Board Member: But the first sentence [the right to health care choice] carries with it more than what follows, that there really-your intention as a proponent is to grant in the Bill of Rights a right to health care choice, whatever that may mean, and what follows are two applications, examples whatever, but there's more to the measure than what is in the second part.
Proponent: Absolutely. I can't imagine that not being clear by the words that we've used here.
Thus, when called upon to draft a title for Initiative # 45, it makes sense that the board included transition language that was intended to cue voters that the specific applications may only be two possibilities falling under the right to health care choice. As a consequence, a voter may vote in favor of Initiative # 45, having concluded that the right to health care choice has meaning independent of the specific examples of mandated health insurance and direct payment. Indeed, a voter who sees the words "health care" and "choice" together may very well assume that the initiative would protect a woman's right to choose an abortion and vote for or against the initiative on that basis, a possibility the board also discussed with the proponents.
However, because of the narrow reading of Initiative #45's language, the majority has foreclosed the possibility that the initiative has any meaning beyond the two enumerated applications. Thus, although the title reflects the interpretation that both the title board and proponents agreed upon during the hearing-that the "right to health care choice" has independent meaning-by reason of the broad language followed by the words "in connection therewith," the title is now inaccurate and may unfairly mislead voters in support for or against the initiative. See In re Title, Ballot Title & Submission Clause, & Summary For 1999-2000, No. 29, 972 P.2d 257, 266 (Colo.1999) (noting that the court's duty is to ensure that the title fairly reflects the proposed initiative "so that petition signers and voters will not be misled into support for or against a proposition by reason of the words employed by the board"). It is a significant misrepresentation for the title to imply to voters that Initiative # 45 will establish a new, broad right to health care choice when in fact it only pertains to health care payment options. See id. (explaining that reversal of the board's action is necessary if the title contains a "material and significant omission, misstatement, or misrepresentation"). Therefore, I would reverse the title *657board's actions in this case and direct it to draft a new title that eliminates the broad phrase "right to health care choice."
Under some circumstances, it may be sufficient for the board to simply include better transition language, such as "specifically," that would make clear that the meaning of the broad language is confined to the specific application. However, such a remedy would not be sufficient in this case for several reasons. First, under the majority's reading of Initiative #45, the phrase "right to health care choice" has no independent meaning outside of the context of health care payment options. Furthermore, the phrase is not descriptive of the substance of the initiative. The generic phrase "right to health care choice" adds nothing to voter understanding of the purpose of the initiative because it does not actually describe the substance or operation of the initiative in any meaningful way. In light of this fact, and the substantial record evidence regarding the use of the phrase "right to health care choice" in the political arena, the phrase has the ring of a political slogan, a type of impermissible catch phrase. Catch phrases are "words that work to a proposal's favor without contributing to voter understanding." In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 258(A) (English Language Educ. in Public Schs.), 4 P.3d 1094, 1100 (Colo.2000). For these reasons, as well as the reasons articulated by the Chief Justice in her separate opinion, even if the board were to provide better transition language, failure to remove the phrase "right to health care choice" would nonetheless violate our rule against the use of political slogans in ballot titles. See id. Therefore, the phrase should be stricken from the title altogether.
Conclusion
I concur with the majority that, pursuant to its reading of Initiative # 45, the initiative contains only one subject. However, I dissent from the majority's conclusions that the title is not misleading and that the phrase "right to health care choice" is not a political slogan. Because the title set by the board does not reflect the singularity of the proposed initiative, and because the phrase "right to health care choice" is an impermissible political slogan, I would return the title to the board and direct it to strike the phrase from the title.
I am authorized to state that Chief Justice MULLARKEY joins in this concurrence and dissent.